Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Claim 1 is allowable. The restriction requirement set forth in the Office action mailed on 2/5/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Claims 2-4, 7-15, 19-21 is withdrawn.  Claims 2-4, 7-15, 19-21 are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

	
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with John R. Guice (REG 39699) on 11/2/2021.
The application has been amended as follows: 
1. (Currently Amended) A hinge module for a foldable type device, comprising two casings, an accommodation space being formed between said two casings when said two casings being relatively rotated for being in a folded status or relatively rotated for being in an unfolded status; wherein each of said casings including a fixed outer casing and a moveable inner casing capable of sliding relative to said fixed outer casing; and said hinge module including:

a base, having one end thereof formed with a first pivotal part, a second pivotal part and a first block part; and

a slide mechanism, including:

a connection rod, having one end thereof pivoted with said first pivotal part, wherein an opposite end of said connection rod is connected to one side of said fixed outer casing;

a linkage member, having one member thereof pivoted with said second pivotal part, wherein another member of said linkage member is able to relatively displace on said fixed outer casing, said another member is formed with a first action zone, and a pivotal connecting point is formed between the two members of said linkage member;

a slide member, connected to one end of said moveable inner casing and capable of moving relative to said side of said fixed outer casing, wherein said slide member is formed with a second action zone and a connection part, and said connection part is formed with an arc-shaped structure;

a middle transmission member, pivoted to said side of said fixed outer casing, wherein a third action zone and a fourth action zone are formed between two ends of said middle transmission member, said fourth action zone interacts with said second action zone, said third action zone interacts with said first action zone, so that said slide member and said linkage member are able to displace towards opposite directions; and

a support plate member, having one end thereof formed with a corresponding block zone for being engaged with or separated from said first block part, wherein one side defined at an opposite end of said support plate member has a corresponding arc-shaped structure capable of guiding said arc-shaped structure with a relative arc-like sliding means, so that said support plate member is able to be driven by said slide member to slide for swinging and shifting relative to said slide member, and said moveable inner casing is driven by said slide member for allowing an edge defined at an opposite end of said moveable inner casing to retract or enter a recess part formed on said fixed outer casing.


Allowable Subject Matter
Claims 1-21 allowed.
With respect to claims 1-21 the allowability resides in the overall structure of the device as recited in independent claim 1 and at least in part because of claimed limitations:
“a base, having one end thereof formed with a first pivotal part, a second pivotal part and a first block part; and
a slide mechanism, including:
a connection rod, having one end thereof pivoted with said first pivotal part, wherein an opposite end of said connection rod is connected to one side of said fixed outer casing;
a linkage member, having one member thereof pivoted with said second pivotal part, wherein another member of said linkage member is able to relatively displace on said fixed outer casing, said another member is formed with a first action zone, and a pivotal connecting point is formed between the two members of said linkage member;
a slide member, connected to one end of said moveable inner casing and capable of moving relative to said side of said fixed outer casing, wherein said slide member is formed with a second action zone and a connection part, and said connection part is formed with an arc-shaped structure;


a support plate member, having one end thereof formed with a corresponding block zone for being engaged with or separated from said first block part, wherein one side defined at an opposite end of said support plate member has a corresponding arc-shaped structure capable of guiding said arc-shaped structure with a relative arc-like sliding means, so that said support plate member is able to be driven by said slide member to slide for swinging and shifting relative to said slide member, and said moveable inner casing is driven by said slide member for allowing an edge defined at an opposite end of said moveable inner casing to retract or enter a recess part formed on said fixed outer casing.”

The aforementioned limitations in combination with all remaining limitations of claim 1 are believed to render said independent claims and all claims dependent therefrom patentable over the art of record.
3.	None of the cited references teach nor suggest the above noted limitations of claim 1 in combination with the remaining limitations.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS R BURTNER whose telephone number is (571)272-0966.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.